Citation Nr: 0946373	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  03-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the left foot, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the right foot, 
currently evaluated 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1976 to October 1976, from September 1977 to January 
1978, and from May 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

In November 1999, the Veteran filed claims of entitlement to 
service connection for corns and calluses of his left and 
right feet.  The Veteran's claims were granted in a June 2001 
rating decision, which assigned 10 percent disability ratings 
to each foot.  The Veteran disagreed with the assigned 
ratings; he perfected this appeal by filing a timely 
substantive appeal [VA Form 9] in September 2003.  

In December 2003, the Veteran filed a claim of entitlement to 
TDIU.  The Veteran's claim was denied in a December 2004 
rating decision.  The Veteran disagreed with the decision and 
perfected his appeal by filing a timely substantive appeal in 
September 2006.

In February 2004, the Veteran presented sworn testimony 
during a personal hearing before a RO hearing officer.  The 
Veteran also testified at a personal hearing at the 
Milwaukee, Wisconsin RO before the undersigned Veterans Law 
Judge in April 2005.  The transcripts of both hearings have 
been associated with the Veteran's VA claims folder.

In August 2007, the Board remanded this case for additional 
development.  A supplemental statement of the case (SSOC) was 
issued by the VA Appeals Management Center (AMC) in February 
2009, which continued the 10 percent disability ratings 
assigned to the Veteran's corns and calluses of the bilateral 
feet and denied the claim of entitlement to TDIU.

In June 2009, the Board again remanded the Veteran's claims 
in order for the Veteran's representative to provide 
additional argument.  In a July 2009 VA Form 646, the 
Veteran's representative rested the appeal on the evidence of 
record.  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.  

Issue not on appeal

The August 2007 Board decision granted the Veteran's claim of 
entitlement to service connection for bilateral pes planus.  
A December 2007 rating decision implemented this decision and 
assigned a 10 percent disability rating.  The record 
demonstrates that the Veteran has not disagreed with any 
aspect of the December 2007 rating decision.  Accordingly, 
that matter is not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
service-connected corns and calluses of the left foot are 
manifested by pain and discomfort.

2.  The competent medical evidence of record shows that the 
service-connected corns and calluses of the right foot are 
manifested by pain and discomfort.

3.  The competent medical evidence does not show that the 
Veteran's service-connected corns and calluses of the left 
and right feet are so exceptional or unusual that referral 
for extraschedular consideration by a designated authority is 
required.

4.  The Veteran is currently service-connected for corns and 
calluses of the left foot, evaluated 10 percent disabling; 
corns and calluses of the right foot, evaluated 
10 percent disabling; myofascial strain of the lumbosacral 
paraspinal muscle with disc disease, evaluated 20 percent 
disabling; myofascial strain of the right and left hips, each 
evaluated 10 percent disabling; depression, evaluated 10 
percent disabling; and bilateral pes planus, evaluated 10 
percent disabling.  The combined rating is 60 percent.

5.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the Veteran's service-connected 
corns and calluses of the left foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7819, 7804 (2002); Diagnostic Codes 7819, 
7804 (2008).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the Veteran's service-connected 
corns and calluses of the right foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7819, 7804 (2002); Diagnostic Codes 7819, 
7804 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected corns and 
calluses of the bilateral feet.  38 C.F.R. 
§ 3.321(b) (2009).


4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to initial disability ratings 
for service-connected corns and calluses of the left and 
right feet in excess of the currently assigned 
10 percent.  He also seeks entitlement to TDIU.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

In June 2009, the Board remanded the case in order for the 
Agency of Original Jurisdiction (AOJ) to provide the 
Veteran's representative an opportunity to submit additional 
argument and/or evidence following the issuance of the April 
2009 SSOC.   

The record shows that the Veteran's representative submitted 
a VA Form 646 dated July 2009, which indicated that he wished 
to rest the appeal on the record and that he had no further 
argument.  The claims folder was subsequently returned to the 
Board.  Accordingly, the Board finds that the AOJ has 
complied with the directives of the June 2009 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated June 2003, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  A 
March 2008 letter informed the Veteran of the evidentiary 
requirements for TDIU including what the evidence must show 
in order to support a TDIU claim.

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the June 
2003 and March 2008 letters.  Specifically, the letters 
stated that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was 
also informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claims.

The June 2003 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or ask for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].  The March 2008 
letter contained similar language.

The March 2008 letter specifically requested, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [AOJ] decision on a 
service connection claim."  Here, complete VCAA notice was 
not provided until March 2008, years after the June 2001 and 
December 2004 RO decisions that are the subject of this 
appeal.  Crucially, the Veteran's claims were readjudicated 
in the February 2009 SSOC, after he was provided with the 
opportunity to submit additional evidence and argument in 
support of his claims and to respond to the VCAA notice.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim]. The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
The Veteran was provided specific Dingess notice in a VCAA 
letter dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

In any event, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements and VA and private 
treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded VA examinations in March 2008, February 
2008, November 2007, June 2005, October 2004, August 2003, 
and December 2000 as to his service-connected disabilities.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the VA examination reports were adequate for schedular 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.
 
1.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the left foot, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the right foot, 
currently evaluated 10 percent disabling.

Because the resolution of these issues involve the 
application of similar facts to identical law, these issues 
will be handled together in the interest of economy.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than those used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
Because there is no specific rating code for corns and 
calluses, the Veteran's service-connected corns and calluses 
are rated by analogy to benign skin neoplasms under 
Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (2009) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

The use of Diagnostic Code 7819 entails the application of 
additional diagnostic codes.  Diagnostic Code 7819 rates with 
reference to the scar codes [Diagnostic Codes 7800 et seq.] 
or due to limitation of function of the affected part.  

The RO rated the Veteran under 5284 [foot injuries, other] 
based upon limitation of function of the feet.  However, as 
indicated in the Introduction above, in August 2007 the Board 
granted the Veteran service connection for bilateral pes 
planus, which was assigned a 10 percent disability rating.  
The service-connected pes planus is rated under Diagnostic 
Code 5276 [flatfoot], based upon limitation of motion of the 
Veteran's bilateral feet.  Under VA regulations, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2009); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Rating the functional 
limitation of the Veteran's feet under pes planus code and 
also due to the corns and calluses would amount to prohibited 
pyramiding.  Therefore, the Board will rate the Veteran's 
service-connected corns and calluses as scars, as is 
alternatively prescribed by Diagnostic Code 7819. 

With respect to rating the corns and calluses as scars, the 
Board has considered the application of Diagnostic Codes 7800 
through 7805.  Due to the location of the corns and calluses 
as well as the symptomatology manifested thereby, the Board 
finds Diagnostic Code 7804 to be most applicable.  
Specifically, the medical evidence demonstrates that the 
Veteran's corns and calluses are painful to the touch; they 
are not associated with underlying soft tissue damage and are 
therefore superficial.  See the November 2007 VA examination 
report.  Accordingly, the Veteran's corns and calluses are 
appropriately rated under Diagnostic Codes 7819-7804.  See 38 
C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

The Board additionally observes that under the former 
schedular criteria, benign skin growths rated under 7819 
could also be rated as eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2002).  However, the medical evidence of record does not 
indicate that the Veteran's corns and calluses symptomatology 
approximates that set forth under Diagnostic Code 7806 
[eczema]; specifically, exudation or constant itching, 
extensive lesions, or marked disfigurement are not present.

In short, the Board finds that the Veteran's service-
connected corns and calluses of the bilateral feet are most 
appropriately rated under Diagnostic Code 7804.

Specific rating criteria

While this claim was pending, the applicable rating criteria 
for the skin (including scars) were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The June 
2001 rating decision and the September 2003 SOC reflect that 
the RO evaluated the Veteran's disabilities under the 
previous criteria.  The January 2005 and February 2009 SSOCs 
reflect that the RO has evaluated the Veteran's disability 
under the revised criteria.  Thus, there is no prejudice in 
the Board's considering these issues.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the Veteran's service-
connected corns and calluses under both the former and the 
revised schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2009); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).
The Board further notes that the applicable rating criteria 
for skin disorders, found at 38 C.F.R. § 4.118, were again 
amended in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  The October 2008 version of the schedular 
criteria is inapplicable, because the Veteran's claim was 
received in November 1999.

(i.) The pre-2002 rating criteria

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.119, Diagnostic Code 7804 
(2002).

(ii.) The 2002-2008 schedular criteria

Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
scar is painful on examination.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Analysis

Schedular criteria

The Veteran seeks increased ratings for his service-connected 
corns and calluses.  He is currently assigned separate 10 
percent evaluations for his left and right feet.   As has 
been explained above, 10 percent is the maximum rating under 
both the former and revised applicable diagnostic codes.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); Diagnostic 
Code 7804 (2008).

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The 10 percent disability ratings for the corns and calluses 
of the Veteran's right and left feet were assigned effective 
November 5, 1999, the date of the Veteran's service 
connection claim.  

The medical evidence shows that the Veteran's bilateral corns 
and callus symptomatology has not changed appreciably during 
the appeal period.  
The December 2000, August 2003, October 2004, and November 
2007 VA examination reports, as well as VA treatment records, 
indicate that the corns and calluses have remained relatively 
stable throughout the appeal period.  The Board therefore 
finds that the 10 percent disability ratings have been 
correctly assigned for the service-connected corns and 
calluses of the left and right feet for the entire period 
from November 5, 1999.  

Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected corns and 
calluses.  However, he has repeatedly articulated that he is 
unable to maintain gainful employment as a result of his 
symptomatology.  See, e.g., VA treatment record dated January 
2003.  Moreover, as the Veteran is currently assigned the 
maximum schedular ratings for his corns and calluses of the 
left and right feet, as a practical matter, the relevant 
inquiry is whether extraschedular ratings are warranted in 
this case.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that he is currently 
unable to work as a result of his bilateral corns and 
calluses.  However, the October 2006 VA examiner specifically 
indicated that the Veteran's corns and calluses affect his 
usual occupational and daily activities only from the 
standpoint of "impinging on his concentration."  
Additionally, both examiners indicated that the Veteran does 
not rely upon an assistive device to walk and has symmetric 
heel-toe gait.   There is no competent medical evidence to 
suggest that the Veteran's corns and calluses alone are the 
reason for his unemployment, or that these disabilities 
markedly interfere with employment.  

The Board concludes that the extent of any current 
occupational impairment as a result of his service-connected 
corns and calluses is specifically contemplated by the 
currently assigned 10 percent disability ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board has not identified an exceptional or unusual 
clinical picture as a result of the service-connected corns 
and calluses of the bilateral feet.  There is no evidence 
that the Veteran has required frequent hospitalizations as a 
result of these corns and calluses.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the Veteran is not entitled to evaluations for his 
service-connected corns and calluses of the bilateral feet in 
excess of the currently assigned 10 percent ratings.  The 
benefits sought on appeal are accordingly denied.

3.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

The Veteran's service-connected disabilities are corns and 
calluses of the left foot, evaluated as 10 percent disabling; 
corns and calluses of the right foot, evaluated as 10 percent 
disabling; bilateral pes planus, evaluated as 10 percent 
disabling; myofascial strain of the lumbosacral paraspinal 
muscles with disc disease, evaluated as 20 percent disabling; 
myofascial strain of the right hip, evaluated as 10 percent 
disabling; myofascial strain of the left hip, evaluated as 10 
percent; and depression, evaluated as 10 percent disabling.  
The Veteran's combined disability rating is 
60 percent.  

In the December 2004 rating decision and September 2006 SOC, 
the RO considered the Veteran's TDIU claim on a schedular 
basis based [that is, under 38 C.F.R. § 4.16(a)], based upon 
a finding that the Veteran's service-connected disabilities 
met the schedular criteria under 38 C.F.R. § 4.16(a)(2) 
[disabilities resulting from common etiology will be 
considered to be one disability for TDIU purposes]. 
The Board agrees.

The Veteran is service connected for disabilities of the 
bilateral feet [corns and calluses and pes planus] as 
directly related to his military service.  See the rating 
decisions dated June 2001 and December 2007.  The medical 
evidence of record demonstrates that the Veteran's other 
service-connected disabilities [myofascial strain of the 
right and left hips, myofascial strain of the low back with 
disc disease, and depression] are secondary to his service-
connected feet disabilities.  

Specifically, the Veteran was afforded a VA examination in 
August 2003 as to his musculoskeletal disabilities.  The 
August 2003 examiner noted the Veteran's history of foot pain 
resulting from his service-connected foot disabilities and 
diagnosed him with a myofascial strain affecting the right 
and left hips, and a myofascial strain of the low back with 
disc disease.  The examiner then stated, 
"[i]t is my opinion that the diagnosis of myofascial strain 
related to the low back and hips is at least as likely as not 
the direct result of the service-connected condition."  He 
explained that, "[d]ue to foot pain, this [V]eteran has had 
altered gait for many years.  He also spends much of his time 
sitting which has resulted in myofascial tightness, 
contracture in the lower back and hips leading to limited 
range and pain."  

Additionally, the Veteran was afforded a VA examination in 
June 2005 as to his depression.  After interview and 
examination of the Veteran and review of his treatment 
history, the examiner concluded "[i]n this clinician's 
judgment, the Veteran's history of depression is at least as 
likely as not related to his service-connected myofascial 
lumbar strain, corns and calluses of the feet, and myofascial 
strain of the hips."  

Thus, the medical evidence demonstrates that the Veteran's 
myofascial strain of the bilateral hips, myofascial strain of 
the low back with disc disease, and depression are all 
related to the Veteran's service-connected disabilities of 
the feet.  The Veteran's service-connected disabilities 
therefore result from a common etiology and, as such, may be 
considered as one disability under 38 C.F.R. § 4.16(a)(2).  

As indicated above, the Veteran's service-connected 
disabilities have a combined rating of 60 percent under 38 
C.F.R. §§ 4.25, 4.26.  Accordingly, because the Veteran's 
service-connected disabilities are considered one disability 
under 
38 C.F.R. § 4.16(a)(2) and have a combined rating of 60 
percent, the Veteran meets the criteria for schedular 
consideration of his total disability rating claim under 38 
C.F.R. § 4.16(a).  The Board will therefore proceed to 
consider the Veteran's TDIU claim on a schedular basis.

Schedular basis

The question thus becomes whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2009).  For the reasons stated immediately below, 
the Board finds that although the Veteran's service-connected 
disabilities place limitations on his employment, these 
limitations are not such as to render him unable to secure 
and follow a substantially gainful occupation.  

The Veteran is fifty-two years old.  It is undisputed that he 
has not had gainful employment since approximately 2000, when 
he was employed as a temporary worker with a shipping and 
packing company.  Prior to that time, the Veteran performed 
temporary work [including warehouse labor, light packaging, 
and general factory labor].  See a VA psychological 
evaluation dated June 2005.  
The record also shows that the Veteran attained his G.E.D. 
while in the military and did not pursue higher education.  
See the Vocational Evaluation Report dated April 2004.

The Veteran has specifically asserted that he was forced to 
leave his last job as a result of his service-connected feet, 
back, and hip disabilities.  See, e.g., the April 2005 Board 
hearing transcript, pg. 20.  

Although the Board has considered the Veteran's self-report, 
the competent medical evidence of record demonstrates that 
the Veteran is capable of maintaining at least sedentary 
employment.  VA examination reports and treatment records 
demonstrate that the Veteran's service-connected orthopedic 
disabilities cause increasing pain on standing and difficulty 
walking or standing for an extended period of time.  See, 
e.g., the VA examination reports dated March 2008 and June 
2007.  However, the medical evidence shows that despite the 
pain in his feet, the Veteran was able to stand for a period 
of up to an hour and walk without the use of an assistive 
device.  See the November 2007 VA examination report.  

Further, the October 2006 VA examiner indicated that the 
Veteran's usual occupational and daily activities are only 
affected by his corns and calluses "from the standpoint of 
impinging on his concentration."  Critically, the March 2008 
VA examiner noted that "[b]ased on his service connected 
back and hip condition, the [Veteran] should be able to do 
modified light duty work . . . He then should have a job 
which allows him to stand up and move around . . . [Veteran] 
should be able to work an eight hour day."  

These examination reports are consistent with a VA vocational 
report dated April 2004.  Specifically, the report stated 
that the Veteran was capable of sedentary work, but not work 
in which he would be standing.  He also "[m]ust be able to 
change position every hour."  See the Vocational Evaluation 
Report dated April 2004.  The Veteran was afforded this 
vocational evaluation based upon his reported physical 
problems, chronic pain, and GED education.  

Notably, despite the promise of employment, the Veteran 
failed to follow through with vocational rehabilitation and 
employment services following the above-referenced evaluation 
and action on his claim was stopped.  See a VA letter dated 
October 2004.  It therefore appears that there is a voluntary 
element to the Veteran's  
Lack of employment.

The Board further observes that the Veteran has not 
contended, nor does the evidence show, that his service-
connected depression is a significant factor in his 
disability picture.  Notably, the February 2008 VA examiner 
documented the Veteran's routine failure to follow through 
with treatment for his depression.   
The examiner indicated that were the Veteran to engage in 
therapy, he would be "perfectly capable of employment."  

The Board recognizes that the Veteran has been unemployed for 
over nine years.  However, there is a difference between 
unemployment and unemployability.  
See In re Mason, 13 Vet. App. 79, 87 (1998) [unemployment and 
unemployability are two related but quite different 
concepts].  The competent medical evidence of record, 
described above, shows that the Veteran's service-connected 
disabilities, while limiting, do not prevent him from 
following substantially gainful employment.  The competent 
medical evidence clearly indicates that employment is 
possible, even taking into account all of the Veteran's 
service-connected disabilities.  

Moreover, the evidence shows that the Veteran's occupational 
pursuits, if any, have been significantly impaired by his on-
going alcohol abuse.  The February 2008 VA examiner noted the 
Veteran's alcohol abuse and added, "[i]n the last several 
years, [the Veteran] has lived in a circumstance that allows 
him not to work, and he has acquired the habit of sleeping at 
odd hours, eating sporadically, and drinking 
ad lib."  The examiner went on to identify the Veteran's 
routine failure to seek and/or follow through with treatment 
for alcohol abuse.

In short, there is no competent medical evidence of record 
that the Veteran is unemployable as a result of his service-
connected disabilities.  The Board notes that the Veteran has 
been pursuing this claim for an extended period of time and 
has had ample opportunity to submit additional evidence to 
bolster his contentions.  
Such supporting evidence has been requested by the RO, for 
example in the June 2003 and September 2008 VCAA letters.  It 
has not been forthcoming and it does not appear to exist.  
See 38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Although the Board has taken the Veteran's statements 
concerning the impact of the service-connected disabilities 
into consideration, it finds that the Veteran's self-
assessment is outweighed by the objective medical evidence of 
record, which as discussed above indicates that he is able to 
pursue sedentary employment.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

Therefore, while not discounting the significant effect that 
the service-connected disabilities have on the Veteran's 
employability, the Board finds that this is adequately 
compensated at the currently assigned levels.  See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

In short, the evidence of record demonstrates that the 
Veteran's service-connected disabilities alone do not prevent 
the Veteran from following substantially gainful employment.  
The objective medical evidence shows that despite the 
limitations attributable to his bilateral feet disabilities, 
myofascial pain, and depression, the Veteran retains the 
capacity to perform some type of employment.  Therefore, the 
Board does not find that the service-connected disabilities 
render the Veteran unable to secure or follow a substantially 
gainful occupation.
Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 
4.16(b) does not have to be addressed by the Board in the 
instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); 
see also Beaty v. Brown, 
6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 
317 (1994) ["section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU 
rating in cases where § 4.16(a) does not apply"]. 

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased rating for corns and calluses of 
the left foot is denied.

Entitlement to an increased rating for corns and calluses of 
the right foot is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


